CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered. Claims 1-2, 5, 7-12, 14 and 16-20 are presented for examination. Claims 3, 4, 6, 13 and 15  are cancelled. 

Allowable Subject Matter

2.	Claims 1-2, 5, 7-12, 14 and 16-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 11 and 20, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Mhun teaches displaying a list of contacts and two chatting windows. The user drags a user contact to a chatting window and starts a chat with the contact in the window. Messages from a chatting partner are displayed in a chatting window. Initially the windows are empty. A menu of actions including “Attach contents” and “Email” menu items is displayed, and the user can select these menu items. A plurality of pictures are displayed and the user drags a picture to a messaging window.
The prior art of DeMattei teaches displaying a list of video clips inside a text messaging user interface and an “Attach & Send” button. The user selects the “Attach & Send” button to send a video clip. Links to the video clips are displayed in the messaging window of the receiving user.
The prior art of Christie teaches a messaging session involving a group of contacts, and displaying a group contact in the contact list.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“providing data to a display panel of an electronic device having a memory and one or more processors to concurrently display a plurality of user interface objects in a user interface, 
the plurality of user interface objects comprising a plurality of menu user interface objects and a plurality of user interface control objects, 
the plurality of menu user interface objects comprising at least a first menu user interface object and a second menu user interface object, and 
the plurality of user interface control objects comprising at least a first user interface control object and a second user interface control object, a first virtual redirection button, and a second virtual redirection button; 
generating a first triggering signal in response to a first user action comprising dragging the first menu user interface object to a position occupied by the first user interface control object; 
configuring the first user interface control object to correspond to the first menu user interface object in response to the first triggering signal; 
generating a second triggering signal in response to a second user action comprising dragging the second menu user interface object to a position occupied by the second user interface control object; and 
configuring the second user interface control object to correspond to the second menu user interface object in response to the second triggering signal;
wherein the method further comprises, in a same user interface, switching between displaying one or more messaging window objects and displaying one or more first reading interface objects; 
Page 2 of 19Appl. No. 16/344,017wherein switching from displaying the one or more messaging window objects to displaying the one or more first reading interface objects, in the same user interface, comprises: 
generating a third triggering signal in response to a third user action comprising clicking on the first virtual redirection button; 
reading a cached first reading data or a cached initialized reading data, 
generating a first reading interface signal based on a combination of the third triggering signal and the cached first reading data or a combination of the third triggering signal and the cached initialized reading data, and 
concurrently caching a first messaging data of one or more messaging window objects to generate a cached first messaging data in the memory of the electronic device; and 
displaying one or more first reading interface objects based on the first reading interface signal; 
wherein switching from displaying the one or more first reading interface objects to displaying the one or more messaging window objects, in the same user interface, comprises: 
generating a fourth triggering signal in response to a fourth user action comprising clicking on the second virtual redirection button; 
reading the cached first messaging data based on the fourth triggering signal, and 
concurrently caching a second reading data of the one or more first reading interface objects in the memory of the electronic device; and 
displaying the one or more messaging window objects based on the cached first messaging data in the memory of the electronic device“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
April 27, 2022